Citation Nr: 0842150	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
wound.

3.  Entitlement to service connection for residuals of a 
buttocks wound.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Son



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945, including combat service during World War II, 
and his decorations include the Combat Infantryman Badge and 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2008, the veteran, the veteran's spouse, and the 
veteran's son testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for PTSD, 
residuals of a head wound, and residuals of a buttocks wound.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  Where a medical examination report 
does not contain sufficient detail to decide a claim, VA must 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2008).

The veteran was afforded a VA psychiatric examination in 
October 2006.  The examiner did not diagnose the veteran as 
having PTSD or any other psychiatric disability and indicated 
that the veteran did not exhibit any significant symptoms of 
PTSD.  At the November 2008 Board hearing, however, the 
veteran provided credible testimony that conflicts with the 
statements contained in that examination report.  As such, 
the Board finds that this claim must be remanded for the 
veteran to be afforded another VA psychiatric examination.

As to his head and buttocks injury claims, the Board notes 
that, to date, VA has neither afforded the veteran an 
examination nor solicited a medical opinion as to the onset 
and/or etiology of his alleged residuals of a head wound or 
residuals of a buttock wound.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the veteran reports that he suffers from 
headaches due to a head wound suffered in service and 
residuals of a buttock wound in service.  The veteran's 
reported in-service injuries are consistent with the 
circumstances, conditions and hardships of his combat service 
and thus VA must accept the occurrence of these in-service 
injuries.  Further, the veteran is competent to indicate that 
he currently suffers from both headaches and residuals of a 
buttock wound as they are within his ability to ascertain.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Accordingly, the Board finds that the clams must be remanded 
to afford him a VA examination to determine the nature and 
etiology of any residuals of a head wound and residuals of a 
buttock wound found to be present.

On remand, in light of the veteran's documented World War II 
combat service, in adjudicating these service connection 
claims, the AMC must specifically consider the application of 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2008).  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 
2000).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the veteran and request that 
the veteran identify the location and 
dates of psychiatric treatment in 
Memphis, Tennessee.  Thereafter, after 
obtaining appropriate authorization 
attempt to obtain and associate any 
identified records with the claims 
folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the AMC should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  The examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the AMC should afford the 
veteran an appropriate VA examination to 
determine the nature, extent and etiology 
of any residuals of a head wound and/or 
residuals of a buttocks wound found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner must assume the 
reported combat-incurred head and 
buttocks injuries were sustained in 
service as they are consistent with the 
circumstances, conditions and hardships 
of the veteran's World War II combat 
service.  All necessary tests should be 
conducted.  The report of examination 
should note all manifestations of the in-
service injuries, to specifically include 
headaches, muscle injuries and scarring, 
and the examiner must opine as to whether 
it is at least as likely as not that any 
disability found to be present is related 
to or had its onset during service.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

4.  Then the AMC should adjudicate the 
veteran's claims.  In doing so, the RO 
must specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefits sought on appeal are not 
granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

